20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 1 of 20




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

   In re:                                           §                       Case No. 19-52989-cag
                                                    §
   Alisha Elizabeth Ann Hunter and                  §
   Michael Seth Hunter,                             §
                                                    §
             Debtors                                §                                      Chapter 7
                                                    §
                                                    §
   Alisha Elizabeth Ann Hunter,                     §           Adversary No. ________________
                                                    §
             Plaintiff,                             §
                                                    §
   v.                                               §
                                                    §
   Universal Health Services, Inc. d/b/a            §
   Laurel Ridge Treatment Center; and               §
   A/R Recovery Services, Inc. d/b/a                §
   Collections Incorporated,                        §
                                                    §               Judge: Hon. Craig A. Gargotta
             Defendants.

        ADVERSARY COMPLAINT OF WILLFUL VIOLATIONS OF THE DISCHARGE
                      ORDER PURSUANT TO 11 U.S.C. § 524(a) AND § 105
          Plaintiff Alisha Elizabeth Ann Hunter (“Plaintiff”) brings this Adversary Complaint of

  Willful Violation of the Discharge Order against Universal Health Services, Inc. d/b/a Laurel

  Ridge Treatment Center (“Universal”) and A/R Recovery Services, Inc. d/b/a Collections

  Incorporated (“A/R”) (collectively, “Defendants”) pursuant to 11 U.S.C. § 524(a) and § 105, and

  in support thereof would respectfully show the Court as follows:

                                    I.      JURISDICTION & VENUE

            1.     This Court has jurisdiction under the provisions of 28 U.S.C. § 1334.

            2.     This is a core proceeding under 28 U.S.C. § 157(b)(2).

            3.     Venue is proper under 28 U.S.C. § 1409(a) because this case involves claims arising

  under a case filed in the Western District of Texas.


   Page 1 of 6                       Adversary Complaint of Willful         Adversary No.__________
                                    Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 2 of 20




                                              II.     PARTIES

         4.      Plaintiff filed for bankruptcy protection under Chapter 7 of Title 11 in case number

  19-52989-cag in the Western District of Texas, San Antonio Division on December 23, 2019.

         5.      Defendant Universal is, and at all times mentioned herein was, authorized to engage

  in business in Texas and is in good standing on the records of the Secretary of State. Its agent for

  service of process is Corporation Service Company d/b/a CSC-Lawyers Inco., whose address is

  211 E. 7th Street, Suite 620, Austin, Texas 78701.

         6.      Defendant A/R is, and at all times mentioned herein was, authorized to engage in

  business in Texas and is in good standing on the records of the Secretary of State. Its agent for

  service of process is Sandra Capeheart, whose address is 6502 Bandera Road, Ste. 210, San

  Antonio, Texas 78238.

                               III.      REQUEST FOR JUDICIAL NOTICE

         7.      Plaintiff requests that the Court take judicial notice of its own records in the case

  herein and all documents filed in this case in support of the facts set forth below. Fed.R.Evid. 201.

                                      IV.    FACTUAL ALLEGATIONS

         8.      This action arises from willful violations of the discharge order committed by

  Defendants for continuing to attempt to collect on pre-filing debts owed to Universal by means of

  mailing multiple demand letters and collection notices seeking payment on multiple debts.

         9.      Plaintiff filed her chapter 7 bankruptcy petition on December 23, 2019. [Docket

  #1].

         10.     The Chapter 7 Trustee’s Report of No Distribution was filed and entered on January

  23, 2020.




   Page 2 of 6                         Adversary Complaint of Willful       Adversary No.__________
                                      Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 3 of 20




         11.      On or about February 14, 2020, Universal attempted collection on a pre-petition

  debt when it mailed a bill dated February 6, 2020 to Plaintiff. The bill seeks payment on a $364.00

  debt that was incurred prior to the bankruptcy case. [Exhibit A].

         12.      On or about February 17, 2020, Plaintiff’s attorney mailed Universal a cease and

  desist letter which informed Universal of the chapter 7 bankruptcy, that the pre-petition debt was

  included in the bankruptcy, to cease collection efforts due to the automatic stay, and included a

  copy of the Court generated Notice of Bankruptcy filing. [Exhibit B].

         13.      Plaintiff’s Order of Discharge (No Asset Case) was entered on March 26, 2020

  [Docket #14].

         14.      On or about May 18, 2020, Defendants again attempted collection on a pre-petition

  debt when it mailed a collection letter dated May 14, 2020 to Plaintiff. The bill seeks payment on

  a $154.00 debt that was incurred prior to the bankruptcy case. [Exhibit C].

         15.      On or about May 18, 2020, Defendants again attempted collection on a pre-petition

  debt when it mailed a collection letter dated May 14, 2020 to Plaintiff. The bill seeks payment on

  a $210.00 debt that was incurred prior to the bankruptcy case. [Exhibit D].

         16.      On or about May 19, 2020, Plaintiff’s attorney mailed Defendants a second cease

  and desist letter which informed Defendants of the chapter 7 bankruptcy, to cease collection

  efforts, and included a copy of the Court generated Order of Discharge. [Exhibit E].

         17.      On or about June 13, 2020, Defendants again attempted collection on a pre-petition

  debt when it mailed a collection letter dated June 12, 2020 to Plaintiff. The bill seeks payment on

  a $154.00 debt that was incurred prior to the bankruptcy case. [Exhibit F].

  ///

  ///



   Page 3 of 6                      Adversary Complaint of Willful        Adversary No.__________
                                   Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 4 of 20




         18.       On or about June 13, 2020, Defendants again attempted collection on a pre-petition

  debt when it mailed a collection letter dated June 12, 2020 to Plaintiff. The bill seeks payment on

  a $210.00 debt that was incurred prior to the bankruptcy case. [Exhibit G].

         19.       The continued endeavor by Defendants to collect on discharged debts during the

  bankruptcy proceeding and after discharge in violation of the discharge injunction has caused

  Plaintiff significant stress, anxiety, and other emotional harm, as well as actual damages that

  include months of time spent trying to deal with this matter, including contacting and coordinating

  with her attorney, emailing the pertinent documents to her attorney for review, the emotional stress

  of learning Defendants may never cease collection efforts, receiving multiple statements and

  demands on debts long since incurred and discharged, and accrual of attorneys’ fees to attempt to

  stop the harassment.

          20.      By continuing to attempt to collect on pre-petition debts, Defendants have willfully

  acted to collect on debt that is currently subject to the discharge injunction in violation of 11 U.S.C.

  §§ 105(a) and 524(a)(2).

                                   V.      FIRST CLAIM FOR RELIEF

                         (Violation of the Discharge Order – 11 U.S.C. § 524(a)(2))

          21.      Plaintiff incorporates paragraphs 8-20 of her complaint by reference as if fully

  stated herein.

          22.      Defendants violated the injunction against commencement, continuation, or other

  acts to collect, recover or offset any debt as a personal liability of the debtor imposed by 11 U.S.C.

  § 524(a)(2). Further, as Defendants had “no objectively reasonable basis for concluding” that its

  “conduct might be lawful under the discharge order”, each of the violations were willful. Taggart

  v. Lorenzen, 139 S.Ct. 1795 (2019).



   Page 4 of 6                       Adversary Complaint of Willful           Adversary No.__________
                                    Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 5 of 20




         23.     This Court entered its Order of Discharge on March 26, 2020 [Docket #14]. In

  addition, Defendants had been notified on two separate occasions by Plaintiff’s attorney that the

  debts would be subject to the bankruptcy discharge and to cease collection efforts. The first letter

  included a copy of the Court generated Notice of Bankruptcy filing and the second letter included

  a copy of the Court generated Order of Discharge.

         24.     Despite multiple notices and actual knowledge of the bankruptcy, the Defendants

  continued to attempt collection of the discharged debt by mailing four (4) collection letters after

  the entry of the Order of Discharge.

         25.     It is objectively reasonable that Defendants had knowledge the debts were

  discharged as each is of a type that is usually discharged and does not require a special dispensation

  (i.e. student loan debt). Therefore, it appears as if Defendants’ continued collection efforts are

  willful violations committed with knowledge that the debts were already discharged.              The

  Defendant’s acts of contacting Plaintiff by mailing multiple collection letters for discharged debts

  constitutes an “act to collect, recover, or offset” the debts at issue. Taggart v. Lorenzen, 139 S.Ct.

  1795 (2019).

         26.     Defendants’ violations of the Order of Discharge described above constitutes

  contempt of the Court’s Order of Discharge. The Court has the power to enforce its orders and

  sanction parties in contempt of its orders under 11 U.S.C. § 105. Remedies include, but are not

  limited to, an order of civil contempt, damages for mental and emotional distress, punitive

  damages, attorneys’ fees and costs.

         27.     Defendants’ conduct caused actual damages to the Plaintiff, including but not

  limited to mental anguish damages, damage to credit reputation, and costs and attorneys’ fees,




   Page 5 of 6                       Adversary Complaint of Willful         Adversary No.__________
                                    Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 6 of 20




  which the Plaintiff now seeks under 11 U.S.C. § 524. In addition, the Plaintiff seeks punitive

  damages for the willful and intentional violations of the discharge injunction.

         28.     Plaintiff may intend to further amend her complaint to include additional claims as

  new information is learned through discovery.

                                           VI.     PRAYER

         29.     THEREFORE, Plaintiff respectfully request that this Court determine and stipulate

  that Defendants willfully violated the discharge order and grant relief for Plaintiff against

  Defendants as follows:

         a.      Money Judgment in favor of Plaintiff against Defendant for actual damages,

                 punitive damages, and reasonably fees and costs incurred prosecuting this

                 adversary proceeding; and

         b.      Any and all equitable relief to which Plaintiff is entitled and this Honorable Court

                 may determine is fair and just.



                                                       Respectfully submitted,

                                                       PERRY, SHIELDS, CAMPBELL,
                                                       FLOYD, PLLC


  Dated: July 2, 2020                                  /s/ Kyle Schumacher
                                                       Kyle Schumacher
                                                       Texas State Bar No.: 24106831
                                                       Perry, Shields, Campbell, Floyd, PLLC
                                                       227 Loop N. 1604 E. Ste. 130
                                                       San Antonio, Texas 78232
                                                       Telephone: (503) 482-8137
                                                       Facsimile: (281) 715-3209
                                                       kschumacher@perryshields.com
                                                       Attorney for Plaintiff




   Page 6 of 6                      Adversary Complaint of Willful         Adversary No.__________
                                   Violations of the Discharge Order
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 7 of 20
    20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 8 of 20

                         Perry, Shields, Campbell, Floyd, PLLC
                                         A Professional Limited Liability Company
227 N Loop 1604 East                                                                           Phone: (503) 482-8137
Suite 130                                                                                        Fax: (281) 715-3209
San Antonio, TX. 78232                                                                         www.perryshields.com



                                                 February 17, 2020


Laurel Ridge Treatment Center
Jacob Cuellar, CEO
17720 Corporate Woods Drive
San Antonio, TX 78259



To Whom It May Concern,

I represent Michael Seth Hunter and Alisha Elizabeth Ann Hunter in their Chapter 7 Bankruptcy case. The
attached is a Court generated Notice of Bankruptcy filing.

My clients received a letter from your office collection a debt on behalf of              , which is their minor
child.

The debt is subject to the automatic stay and will be discharged upon the completion of their case.

These matters can usually be taken care of with a simple phone call. Please have your attorney contact me as
soon as possible to verify you will cease any further attempts to collect.

Sincerely,



Kyle Schumacher, Esq.
227 North Loop 1604 East, Suite 130
San Antonio, TX. 78232
503-482-8137
kschumacher@perryshields.com




                                                                                                        EX B - 01
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 9 of 20

Information to identify the case:
Debtor 1              Michael Seth Hunter                                               Social Security number or ITIN           xxx−xx−5376
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Alisha Elizabeth Ann Hunter                                       Social Security number or ITIN           xxx−xx−3487
(Spouse, if filing)   First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Texas
                                                                                        Date case filed for chapter 7 12/23/19
Case number:          19−52989−cag




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                               12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Michael Seth Hunter                                 Alisha Elizabeth Ann Hunter

2.      All other names used in the                                                                  fka Alisha Carr, fka Alisha Eilers, fka Alisha
        last 8 years                                                                                 Pauley

3.     Address                               5911 Enchantment                                        5911 Enchantment
                                             San Antonio, TX 78218−3115                              San Antonio, TX 78218−3115

4.     Debtor's attorney                     Kyle Wayne Schumacher                                  Contact phone 503−913−9354
                                             Perry, Shields, Campbell, Floyd, PLLC
       Name and address                      227 North Loop 1604 East                               Email: kschumacher@perryshields.com
                                             Suite 130
                                             San Antonio, TX 78232

5.     Bankruptcy trustee                    Jose C Rodriguez                                       Contact phone (210) 738−8881
                                             342 W Woodlawn, Suite 103
       Name and address                      San Antonio, TX 78212                                  Email: jrodlaw@sbcglobal.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




                                                                                                                                                 EX B - 02
 20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 10 of
                                         20
Debtor Michael Seth Hunter and Alisha Elizabeth Ann Hunter                                                            Case number 19−52989−cag


6. Bankruptcy clerk's office                      615 E. HOUSTON STREET, ROOM 597                             Hours open Monday − Friday 8:00
                                                  SAN ANTONIO, TX 78205                                       AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone (210) 472−6720
    in this case at this office or online at
    www.pacer.gov. See Court website for
    electronic filing information:                                                                            Date: 12/24/19
    www.txwb.uscourts.gov.


7. Meeting of creditors                           January 23, 2020 at 09:00 AM                                Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              San Antonio Room 333, HF
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Garcia Fed. Bldg & US
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Courthouse, 615 E. Houston St.,
                                                                                                              San Antonio, TX 78205

8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 3/23/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




                                                                                                                                                       EX B - 03
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 11 of
                                        20
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 12 of
                                        20
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 13 of
                                        20
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 14 of
                                        20
  19-52989-cag
  20-05044-cag Doc#14
               Doc#1 Filed
                      Filed07/02/20
                            03/26/20 Entered
                                      Entered07/02/20
                                              03/26/2011:08:15
                                                       18:15:04 Main
                                                                 Discharge
                                                                     Document
                                                                           Ch 7 Pg
                                                                                Pg 215ofof2
                                           20




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2

                                                                                                         EX E - 03
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 16 of
                                        20
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 17 of
                                        20
  19-52989-cag
  20-05044-cag Doc#14
               Doc#1 Filed
                      Filed07/02/20
                            03/26/20 Entered
                                      Entered07/02/20
                                              03/26/2011:08:15
                                                       18:15:04 Main
                                                                 Discharge
                                                                     Document
                                                                           Ch 7 Pg
                                                                                Pg 218ofof2
                                           20




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2


                                                                                                         EX E - 06
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 19 of
                                        20




                                                                              EX F - 01
20-05044-cag Doc#1 Filed 07/02/20 Entered 07/02/20 11:08:15 Main Document Pg 20 of
                                        20




                                                                                 EX G - 01
